DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see arguments, filed 11/02/2021, with respect to the rejection of claims 1-21 have been fully considered and are persuasive.  The rejection of claims 1-21 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multilayer capacitor comprising: a capacitor body including first and second dielectric layers, the capacitor body having first and second surfaces opposing each other, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first and second surfaces and to the third and fourth surfaces and opposing each other, a plurality of first internal electrodes exposed through the third surface, and a plurality of second internal electrodes exposed through the fourth surface; and first and second external electrodes, respectively disposed on the third and fourth surfaces of the capacitor body, wherein first and second internal electrodes are disposed in one of the first dielectric layers to be spaced apart from each other in a second direction perpendicular to a first direction, and first and second internal electrodes are disposed in one of the second dielectric layers to be spaced apart from each other in the second direction, the first and second dielectric layers are alternately laminated in the first direction such that wherein at least one of the first or second internal electrodes disposed in the one of the first dielectric layers or in the one of the second dielectric layers is spaced apart from an edge of the one of the first dielectric layers or the one of the second dielectric layers, respectively, in the second direction.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein at least one of the first or second internal electrodes disposed in the one of the first dielectric layers or in the one of the second dielectric layers is spaced apart from an edge of the one of the first dielectric layers or the one of the second dielectric layers, respectively, in the second direction” in combination with the other claim limitations. 
Regarding independent claim 9, the prior art fails to teach or suggest, alone or in combination:
A multilayer capacitor comprising: a capacitor body including first and second dielectric layers, the body having first and second surfaces opposing each other, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first and second surfaces as well as to the third and fourth surfaces and opposing each other, a plurality of first internal electrodes exposed through the third surface, and a plurality of second internal electrodes exposed through the fourth surface; and first and second external electrodes, respectively disposed on the third and fourth surfaces of the capacitor body, wherein first and second internal electrodes are disposed in one of the first dielectric layers to be spaced apart from each other in a first direction perpendicular to a second direction, and first and second internal electrodes are disposed in one of the second dielectric layers to be spaced apart from each other in the first direction, the first and second dielectric layers are alternately laminated in the second direction such that the first internal electrode of wherein at least one of the first or second internal electrodes disposed in the one of the first dielectric layers or in the one of the second dielectric layers is spaced apart from an edge of the one of the first dielectric layers or the one of the second dielectric layers, respectively, in the first direction.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein at least one of the first or second internal electrodes disposed in the one of the first dielectric layers or in the one of the second dielectric layers is spaced apart from an edge of the one of the first dielectric layers or the one of the second dielectric layers, respectively, in the first direction” in combination with the other claim limitations. 
Regarding independent claim 17, the prior art fails to teach or suggest, alone or in combination:
A multilayer capacitor comprising: a capacitor body including first and second dielectric layers alternately laminated in a thickness direction; first and second external electrodes disposed respectively on first and second side surfaces of the capacitor body opposing each other in a length direction; 9Application No. 16/846,786 a set of first and second internal electrodes spaced apart from each other in a width direction and disposed on each of the first dielectric layers, the first internal electrodes being exposed through the first side surface and contacting the first external electrode and the second internal electrodes being exposed through the second side surface and contacting the second external electrode; a set of third and fourth internal electrodes spaced apart from each other in the width direction and disposed on each of the second dielectric layers, the third internal electrodes being exposed through the first side surface and contacting the first external electrode and the fourth internal electrodes being exposed through the second side surface and contacting the second external electrode, and wherein the first internal electrodes and the fourth internal electrodes overlap each other in the thickness direction without overlapping the third internal electrodes or the second internal electrodes, respectively, and the second internal electrodes and the third internal electrodes overlap each other in the thickness direction.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the first internal electrodes and the fourth internal electrodes overlap each other in the thickness direction without overlapping the third internal electrodes or the second internal electrodes, respectively, and the second internal electrodes and the third internal electrodes overlap each other in the thickness direction” in combination with the other claim limitations. 
Cited Prior Art
Ritter et al (US 2010/0039749) teaches relevant art in Fig. 2A-10B.
PARK et al (US 2015/0014035) teaches relevant art in Fig. 6.
OH et al (US 2016/0196921) teaches relevant art in Fig. 8-11.
Jang et al (US 20190080843) teaches relevant art in Fig. 2.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848